Citation Nr: 0415502	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's service-
connected disability benefits.

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to June 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  During the pendency of this appeal the veteran 
relocated to Arkansas.  Jurisdiction of the matter was 
therefore transferred to the RO in Little Rock, Arkansas.

Based on the appellant's request, a personal hearing was 
scheduled for the appellant with a Veterans Law Judge at the 
San Diego RO on February 4, 2004.  The appellant failed to 
appear for her hearing.  To the Board's knowledge, the 
appellant has offered no explanation as to why she was unable 
to appear and she has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran and appellant if further 
action, on their part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO notifying both the appellant and the veteran of 
the VCAA notice and duty to assist provisions, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board acknowledges that 
neither the appellant nor the veteran has specifically 
indicated any additional, relevant evidence is available.  
However, this fact does not discharge VA's duties under the 
VCAA, and because the claims file reflects no specific waiver 
of the VCAA notice rights, the Board finds that further 
action is needed to ensure compliance with due process 
requirements-particularly, the VCAA's duties to notify.  
Board decisions are routinely vacated by the U.S. Court of 
Appeals for Veterans Claims for failure to meet the 
requirements of the VCAA.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the appellant and veteran 
should explain that they have a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the appellant or veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file (to include that received directly by the 
Board), as well as citation to pertinent legal authority 
implementing the VCAA-e.g., 38 C.F.R. § 3.159 (2003)-not 
previously cited.

In addition to the foregoing, the Board notes that, although 
the appellant and veteran received copies of the RO's 
December 2001 decision and January 2003 Statement of the 
Case, it does not appear that the veteran was apprised of the 
status and arguments of the appellant's case.  Specifically, 
the record fails to show that the veteran was furnished a 
copy of the appellant's substantive appeal.  A claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements.  In this regard, when a substantive 
appeal is filed, its content is to be furnished to the other 
contesting parties to the extent that it contains information 
that could directly affect the payment or potential payment 
of the benefit that is the subject of the contested claim.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.102.  This is 
particularly important in light of the enactment of the VCAA.

Remand is required for compliance with contested case 
procedures, to include all required notifications to the 
veteran and to provide him with an opportunity to present 
argument on the allegations raised in the statements or 
during the hearing.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the 
appellant and her representative (if any) 
and the veteran and his representative, a 
letter providing notification of the VCAA 
and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant and the veteran what evidence 
will be obtained by whom is met, the RO's 
letter should include a request that the 
appellant and the veteran provide 
sufficient information pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the appellant 
and the veteran to submit all pertinent 
evidence in their possession, and explain 
the type of evidence that is their 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the appellant and veteran that they have 
a full one-year period for response 
(although VA may decide the claim within 
the one year period).  

2.  If either the appellant or the 
veteran responds, the RO should assist 
them in obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant or veteran, as appropriate, of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include all evidence received 
directly by the Board) and legal 
authority.  

6.  The RO should comply with the 
contested claim requirements as required 
under 38 U.S.C.A. § 7105A(b) and 38 
C.F.R. §§ 19.101 and 19.102, as 
applicable.  This must include furnishing 
the veteran with a copy of the 
substantive appeal submitted by the 
appellant in February 2003.  Further, 
both parties should be furnished an 
appropriate SSOC (to include citation to 
38 C.F.R. § 3.159 (2003) and all other 
additional legal authority considered, 
along with clear reasons and bases for 
all determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant or veteran need 
take no action until otherwise notified, but they may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




